NUMBER 13-19-00587-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


CARLOS BANDA A/K/A
CARLOS BANDA JR.,                                                            Appellant,

                                               v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 197th District Court
                         of Cameron County, Texas.


                          MEMORANDUM OPINION

              Before Justices Benavides, Hinojosa, and Silva
                  Memorandum Opinion by Justice Silva

      Appellant Carlos Banda a/k/a Carlos Banda Jr. appeals his convictions of

continuous sexual abuse of a child, a first-degree felony, indecency with a child by sexual

contact, a second-degree felony, and aggravated sexual assault of a child, a first-degree

felony. See TEX. PENAL CODE ANN. §§ 21.02, 21.11(a)(1), 22.021(a)(1)(B)(ii).
        By nine issues, which have been renumbered and reorganized, Banda argues:

(1) an investigator with the Department of Family and Protective Services (Department)

was improperly designated as the outcry witness because she was not the “first person”

to whom T.B., 1 one of the complainants, made an outcry, and an investigator is not a

“trusted” person under the outcry statute; (2) T.B., seventeen years old at trial, is not a

child, and she cannot utilize the hearsay exception afforded by article 38.072 of the Texas

Code of Criminal Procedure; (3) the trial court abused its discretion in admitting the lay

witness testimony of T.B.’s therapist, who was not designated as an expert witness prior

to trial and (4) improperly restrained Banda’s ability to cross-examine T.B.’s therapist;

(5) the trial court abused its discretion by permitting testimony from the detective which

“arose out of lack of personal knowledge, improper opinions, and hearsay”; (6) the trial

court erred by making inappropriate comments in the presence of the jury in violation of

article 38.05 of the Texas Code of Criminal Procedure; (7) the trial court abused its

discretion in “allowing attacks against [Banda] outside of notice given in [Rule] 404” when

a State’s witness testified that Banda watched pornography; (8) the trial court abused its

discretion in denying Banda’s request for a mistrial; and (9) the previous alleged errors

cumulatively caused him harm. We affirm the judgment as modified.

                                        I.      BACKGROUND

        Banda was arrested on charges of continuous sexual abuse of a child, aggravated

sexual assault of a child, and indecency with a child by sexual contact. See id. The




        1 We use initials for the minor complainants involved and their family members in order to protect
their identities. See TEX. R. APP. P. 9.8 cmt. (“The rule does not limit an appellate court’s authority to
disguise parties’ identities in appropriate circumstances in other cases.”).


                                                    2
complainants in the case are T.B. and A.C., Banda’s former stepdaughters. Banda was

indicted on all three charges and pleaded not guilty.

A.      Outcry Designation Hearing

        Prior to trial, the trial court held an outcry designation hearing. See TEX. CODE CRIM.

PROC. ANN. art. 38.072 (permitting hearsay statements of certain abuse victims). J.M.,

T.B. and A.C.’s mother, testified that she and Banda were married from 2007 to 2012 and

had one child together, C.Y.B. J.M. testified that she has five children in all: 17-year-old

T.B., 16-year-old K.C., 14-year-old A.C., 12-year-old C.Y.B., and 3-year-old L.M. Prior to

2015, J.M. and her children resided in Brownsville. 2 J.M. and her children now reside in

Fort Worth with her husband, D.M.

        J.M. testified that she first became aware of the allegations involving Banda after

she confiscated A.C.’s tablet in April 2017. J.M. saw text messages on A.C.’s tablet,

wherein A.C. claimed, among other things, she had been sexually abused. In early May

2017, J.M. confronted A.C., who told her that Banda “made her put his—his penis in her

mouth,” and A.C. described an incident that occurred around Halloween when she was

in the first grade. A.C. revealed “it had happened” to her sister, T.B., too. J.M. said T.B.

initially denied any allegations, but T.B. eventually said that Banda “had touched her and

put his hands in her private part.” J.M. testified she understood T.B. to mean that Banda

had touched T.B.’s “breast.” When asked if T.B. identified “any other parts,” J.M. stated,

“No.”

        Dolores Urzua, an investigator with the Department, testified she was assigned to

the case on May 31, 2017, after law enforcement became involved. At the time, T.B. was



        2   K.C., however, resided with her biological father.


                                                       3
fifteen years old and A.C. was eleven years old. Urzua testified that T.B. “made an outcry

of sexual abuse,” alleging her ex-stepfather, Banda, touched her breasts and genitals

“over clothes and under clothes,” forced her to perform oral sex on him, and “showed her

pornography.”

      Banda argued Urzua could not be designated as the outcry witness for T.B.

because Urzua was not the individual T.B. made the “the first outcry” to, and as a

Department investigator, she was not a “trusted” person under the outcry statute. The

State countered that Urzua was an appropriate outcry witness regarding allegations that

Banda had touched T.B.’s female sexual organ, which T.B. only related to Urzua and was

a different sex act than that which was related to J.M. The trial court designated Urzua

and J.M. as outcry witnesses.

B.    State’s Case-in-chief

      1.        A.C.

      At the time of trial, A.C. was fourteen years old and in the eighth grade. A.C.

testified she could not remember when she first met Banda, because until Banda and her

mother divorced, she thought he was her biological father.

      A.C. said she was “six or seven” years old when Banda sexually assaulted her.

A.C. testified that it happened around Halloween, and she remembered they had been

eating cookies that were shaped like pumpkins. J.M. was either at work or at school. “I

was in the room with my brother. We were watching Sponge Bob. [Banda] had called me.

He said, ‘Come here.’” The testimony that followed was brief:

      [STATE:]         So [Banda] calls you out to the living room. What do you
                       remember when you get to the living room?

      [A.C.:]          It wasn’t the living room.



                                               4
       [STATE:]      Oh, where? I’m sorry. Thank you for correcting me. Where did
                     he call you out to?

       [A.C.:]       The dining room table.

       [STATE:]      And what did you see when you got to the dining table?

       [A.C.:]       Two water bottles and [T.B.].

       ....

       [STATE:]      Or what is the next thing you remember?

       [A.C.:]       I was on my knees.

       [STATE:]      And how was [Banda]?

       [A.C.:]       He was sitting down.

       [STATE:]      And what was happening?

       [A.C.:]       I was sucking his penis.

A.C. said she did this while her sister watched. According to A.C., she and T.B. never

spoke of it until 2017, after their mother found out.

       A.C. testified that in April 2017, J.M. had taken away her tablet because she was

“acting up.” The tablet contained text messages between A.C. and her friends, wherein

A.C. had opened up about sexual abuse involving Banda and expressed wanting to

“overdose.” J.M. did not speak to A.C. about the tablet’s contents until May. When J.M.

confronted A.C. during a walk, A.C. said she “started laughing, because [she] felt nervous

and weird.” A.C. said she eventually told J.M. what had happened and said she thought

it had happened to T.B. too, which prompted J.M. to ask T.B.

       On cross-examination, A.C. was questioned as to how she could have “completely

forgotten” a single incident that occurred to her at the age of six, only to have it “pop[] up




                                              5
again later.” A.C. maintained that the memory had only resurfaced after she was speaking

to a friend who had first disclosed his own history of abuse.

       2.      T.B.

       T.B. was seventeen years old and a senior in high school during trial. “I was in

kindergarten when I first met [Banda].” T.B. testified that she, Banda, J.M., and A.C.

resided in a fourplex in Cameron Park from the first grade to the third grade. “I remember

grades. I don’t remember my age,” she explained.

       T.B. testified she was in the first grade the first time Banda sexually assaulted her.

“It was nighttime. He was putting us to bed, and my mom wasn’t home. . . . He gave us

kisses at night. And he gave a kiss to my sister, and then he gave me a kiss, but it wasn’t

just a goodnight kiss. . . . It was just long.” T.B. said she went to sleep and was later

awoken by Banda “shaking” her. T.B. was in the living room and could not recall how she

ended up there. “[Banda] [p]ull[ed] off his pants, not all the way, but just enough. He pulled

out his penis[,] and he told me to suck it.” T.B. said she complied out of fear. T.B. testified

that Banda said she would “end up in a foster care or in an orphanage” if she told anyone

what he had done. T.B. said it was at the fourplex that Banda also “made [her] watch

porn” in the family living room; T.B. said Banda played “CDs” depicting men and women

having sex. T.B. testified that nothing would happen while he watched pornography

alongside her. T.B. said incidents of sexual abuse continued until she was in the seventh

grade 3—despite Banda’s assurances that each time would be the last.

       When she was in the fourth grade, T.B.’s family moved to Brandy Wyne

Apartments, and it was there that he orally penetrated her vagina. T.B. detailed one


       3  After Banda and her mother divorced, T.B. said Banda would continue to watch them whenever
J.M. had to work.


                                                 6
instance where Banda was “laying down on the bed,” with his back against the bed, and

she was “facing his penis” while he faced her vagina. T.B. described how Banda’s tongue

felt on her body. T.B. said Banda stopped after C.Y.B., who would have been four or five

years old at the time, walked in on them.

       It was at the Brandy Wyne Apartments that T.B. also witnessed Banda assault her

sister. T.B. said, “It was just like every other time”: Banda requested oral sex, T.B.

declined, Banda insisted it would just be “one more time,” and T.B. yielded. This time,

however, Banda “got up and he said he’d be right back,” and he returned with A.C.,

instructing A.C. to “suck[] his penis.”

       T.B. expounded on multiple incidents of oral penetration that occurred in the

“house next to his brother’s house,” in Banda’s car, and at “this house he was working

at.” T.B. said, however, there was only one instance of vaginal to penile penetration, and

it happened at “the shack.” T.B. testified that the shack consisted of an open big room:

“There’s a bed as soon as you walk in, TV stand, there was a TV, and in the back, there’s

a restroom.” Although T.B. said Banda had touched her “countless times” at the shack,

she testified to one occurrence in detail. T.B. said that after she had “sucked his penis,”

he laid her on the bed. “He glided his penis over my vagina that time. . . . One [hand] was

grabbing my boob, and the other one was just carrying his weight.” T.B. said Banda

ejaculated “over [her] stomach.”

       T.B. also described incidents where Banda would briefly touch her genitals or

breasts over her clothes. T.B. said, for example, when Banda would go over to pick up

C.Y.B. for visitation after the divorce, T.B. would open the door to greet him; “As I was




                                            7
calling [C.Y.B.], [Banda] touched me. And when [C.Y.B.] came, [Banda] would just walk

away.”

         According to T.B., in April 2017, J.M. told her about the text messages she had

discovered going through A.C.’s tablet. T.B. said she did not tell J.M. “anything at that

moment”; she instead excused herself, “walked outside[,] and cried.” “I felt powerless. I

mean, I felt like I wasn’t a good enough sister, that I didn’t, you know, keep her from this.

I felt like a failure.” T.B. said it took J.M. a couple of weeks to confront A.C. about the text

messages, and when J.M. did, it was during a walk in the neighborhood. T.B. said she

was walking ahead of J.M. and A.C. when the conversation occurred out of earshot. “A

couple of minutes later,” J.M. approached T.B., asking her, “‘What did [Banda] make you

do? What happened?’” T.B. testified that she then told her mother how Banda “made [her]

do some things,” how “every time [she] would tell him to stop,” and how he would tell her,

“‘One more time.’”

         T.B. testified that the whole experience of opening up about the sexual abuse left

her feeling overwhelmed. “It was something that I just didn’t want to tell people

about. . . . And I didn’t want my family to look at me any different.” T.B. said going to

therapy has helped her reconcile with her feelings. T.B. testified that she initially felt

“anger”—at Banda, at herself for not saying anything sooner, and at her mother for

thinking “it was safer to be in the house” with Banda than anywhere else.

         On cross-examination, T.B. was questioned regarding various avenues of

exposure to sex 4 and confronted with information gathered from her Facebook page,


         Defense counsel asked T.B. whether she had been “exposed to sex in many forms” because of
         4

her mother.




                                                8
wherein she indicated she “liked” the book 50 Shades of Gray and posted the comment,

“cause it’s always going to be me and my mom against the world,” on March 27, 2016.

       3.        J.M.

       J.M. said she met Banda in July 2006, when she was working at a gas station. The

two were married in August 2007. In 2008, they moved to Cameron Park, a fourplex

apartment in Brownsville. J.M. said she worked several jobs while they were married, and

she eventually went back to school to become a medical biller. J.M. described Banda as

a good father and said that even after the two separated in July 2012, he was always

willing to help watch the children while she was working or at school. J.M. moved to Fort

Worth in 2016 and remarried in 2019.

       In April 2017, J.M. saw messages on A.C.’s tablet, wherein A.C. claimed she

“wanted to hurt herself.” J.M. then “came across a paragraph” indicating A.C. had been

sexually abused by Banda. J.M. said she waited several weeks to speak to her daughter

about what she had seen regarding the sexual abuse because she wanted to address

A.C.’s suicidal ideations first. J.M. said A.C. initially “kind of, smirked” and “laughed” when

she was confronted about the abuse allegations. Eventually, A.C. disclosed that Banda

had made her perform oral sex on him, and T.B. had been present. J.M. testified that she


       [DEFENSE COUNSEL:]           Okay. Because your mom would have many lovers,
                                    correct?

       [T.B.:]                      Just my siblings’ dads.

       [DEFENSE COUNSEL:]           Okay. And, then—well, you remember Jerry De La
                                    Fuente?

       [T.B.:]                      No.

       [DEFENSE COUNSEL:]           No? Do you remember times when she would have two
                                    lovers at the same time?

       [T.B.:]                      No.


                                               9
then approached T.B. with the allegations, and T.B. appeared “scared” and “denied it.”

When J.M. persisted and repeated A.C.’s allegations, T.B. “broke down” and apologized.

T.B. said she “was sorry that she couldn’t protect [A.C.].” J.M. called the Brownsville

Police Department that evening to file a report.

        In the months that followed, J.M. arranged for individual and group therapy for T.B.,

A.C., and herself. During therapy, J.M. learned that T.B. blamed her for everything that

had transpired. J.M. said it hurt to hear T.B. state that she felt “it would not have

happened” if J.M. had not left her with Banda so often. J.M. said to this day she does not

know the full extent of what happened to T.B.

        On cross-examination, J.M. admitted she has been previously convicted of felony

theft of more than $20,000, but less than $100,000, and separately, a food stamp

offense. 5 J.M. denied any possible ulterior motives in pursing the charges against Banda.

        4.      Dolores Urzua

        Defense counsel reurged his objections to Urzua testifying as an outcry witness

and was overruled. Urzua’s testimony with respect to what was specifically told to her by

T.B. was brief:

        She—she identified her private parts, what she calls them. She made an
        outcry regarding [Banda], saying that he touched her over and under her
        clothes on her vagina and her boobs. And the child also stated [Banda]
        made her put his dick in her mouth, and that [Banda] also showed her porn.
        I asked what porn was, she said it was a man and woman having sex.

After speaking with T.B. and A.C., Urzua referred the children for a forensic interview and

sexual abuse examination.


         5 See TEX. R. EVID. 609(a)(1) (permitting evidence of a “criminal conviction offered to attack a

witness’s character for truthfulness must be admitted if . . . the crime was a felony or involved moral
turpitude”); Ex parte De Los Reyes, 392 S.W.3d 675, 676 (Tex. Crim. App. 2013) (identifying theft as a
crime of moral turpitude).


                                                  10
         5.     Theresa Fugate

         Theresa Fugate, a nurse at Cook Children’s Medical Center in Fort Worth,

obtained a medical history and conducted a physical examination of both girls. Fugate

said T.B. described instances of penile to vaginal contact via “rubbing in-between,” oral

copulation, masturbation contact, and fondling of breasts and genitalia.

         Following a collection of T.B.’s medical history, Fugate performed the examination.

Fugate said that while T.B. “did allow [her] to visualize everything genital-wise,” T.B.

“didn’t tolerate” a speculum exam. Fugate testified that T.B. did not display any injuries,

and “based on what [T.B.] told [her], [she] wouldn’t expect to find any injury.” Fugate

explained, “Often, very often, there’s not any injury or any way [of] telling by looking if

anyone’s had sex.”

         Fugate said A.C.’s medical history was short, and “all [A.C.] described was just the

oral to [Banda].” As with T.B., Fugate testified that “everything looked normal on [A.C.],

also.”

         6.     Michelle Larson

         Michelle Larson, a clinical therapist in Fort Worth, testified that she is trained and

nationally certified in Trauma-Focused Cognitive Behavioral Therapy. Larson stated that

trauma symptoms are “vast” and “can be anything from anger or sadness and depression,

isolation, acting out sexually, [to] self-harming behaviors.” Larson testified that it is

common for a child to believe fault lies with them after having been abused. Larson

worked with T.B. from August 2017 through August 2018, when T.B. graduated from

group and individual counseling.




                                               11
       On cross-examination, Larson was asked about therapy notes pertaining to

physical abuse J.M. had inflicted on T.B. Larson said that the notes that Banda referred

to were likely taken by intake personnel, that the signature at the bottom of the page was

not hers, and that she could not recollect whether T.B. and her had discussed any abuse

by J.M. However, Larson did recall T.B. stating that she had witnessed domestic violence

between her mom and “her sister’s dad.” Larson was also questioned regarding studies

of repressed memory and associated retrieval errors. Larson testified that though she

was “aware” that such research exists, she had limited familiarity. The trial court sustained

the State’s objection to Banda’s attempt to question Larson on her knowledge of specific

studies.

       7.     Humberto Delgado

       Detective Humberto Delgado, a Brownsville Police Department Crime Scene

Investigator, testified he was assigned to this case after J.M. filed a police report.

Detective Delgado said that although J.M. had provided A.C.’s tablet to law enforcement

and an agent had conducted an extraction of the device’s contents, the messages

alleging sexual abuse were never retrieved. Detective Delgado arranged for the minor

that A.C. had been in communication with to be interviewed at the child advocacy center,

where the minor corroborated A.C.’s statements. Detective Delgado obtained an arrest

warrant for Banda.

       8.     Other Witnesses

       Monica Galvan-Castillo, a forensic interviewer with Cameron County Children’s

Advocacy Center, testified generally about the interview process. Galvan-Castillo did not

interview either child in this case.




                                             12
       Olga Lydia Marez, T.B.’s aunt and sister of T.B.’s biological father, described T.B.

as a “nice, quiet child.” Marez said that though she had not spoken with J.M. or A.C.

regarding the allegations, T.B. approached her privately to talk about it. Unprovoked,

Marez called Banda a “pervert.” The trial court ordered the jury to disregard Marez’s

statement and denied Banda’s request for a mistrial on that basis.

C.     Banda’s Case-in-chief

       1.     Banda’s Relatives

       Leticia Banda, Banda’s mother, testified she had never seen him behave

inappropriately with young children. “He’s been around a lot of children, and never—

never, ever.” Unlike J.M., who “does lie,” Leticia said her son has a reputation for being a

truthful, law-abiding person.

       Banda’s aunts, Guadalupe Sosa, Leticia Rios, and Yolanda De La Garza, each

testified that they have witnessed him behave appropriately around children, and Sosa

described Banda’s “reputation for being appropriate with children” as “excellent.” Banda’s

fifteen-year-old cousin testified that he has always been appropriate with her. Banda’s

twelve-year-old niece, testified that Banda was a good uncle and father.

       Maria Eugia testified that Banda is the father to her four-year-old daughter. Eugia

described Banda as a “good father,” and said that although she was aware of the

allegations against him, she trusted him to be alone with her nonverbal child.

       2.     Virginia Voltaggio Wood

       Virginia Voltaggio Wood, a retired psychology professor from the University of

Brownsville, testified to memory “encoding, storage and retrieval.” Wood testified that she

did not speak with anyone involved in the case and had not been shown any evidence




                                            13
prior to trial. On cross-examination, Wood acknowledged the difference between studies

on memory—wherein testers purposefully sought to put false thoughts into a child’s mind,

prompting the child to fabricate a traumatic event—and what a forensic interviewer is

formally trained to do. Wood further agreed that a child can recall sexual abuse “later on,”

and a child who has been sexually assaulted can have “long-term” effects, which include

nightmares, flashbacks, and suicidal ideations.

        3.        Banda

        Banda, thirty-nine years old at trial, testified that he currently works for his father

painting houses. Banda testified that he met J.M. when she was working at a convenience

store. They were married shortly after their son C.Y.B. was born. Banda said their

relationship became strained a few years after they divorced—“ever since before, but [in]

2017[ 6] [it] was especially more difficult.” Banda said he was “opposed” to J.M. moving to

Fort Worth. “I even tried contacting her probation officer, but, apparently, she got

permission to go over there.” Banda said J.M. interfered with his visitation rights, and only

allowed Banda and their son to speak “depending on her mood.” Banda said he called

the police in March 2017 in an attempt to exercise his visitation rights after J.M. went

“three to four weeks” without returning his phone calls. Banda testified that he thereafter

hired an attorney, who issued a letter to J.M. dated June 7, 2017, on his behalf. Banda

maintained he contacted J.M. prior to its issuance to warn her that he was “going to

service her through the attorney to take her to civil court to fight for custody” of C.Y.B.

        Banda denied the accusations against him involving T.B. and A.C. and said even

after the divorce, he thought of them as his daughters. Banda testified that their


        6   Evidence at trial indicates J.M. had been residing in Fort Worth with the children since February
2016.


                                                      14
allegations of sexual assault were unsupported because their home was always full and

there would have been no opportunity for an assault to occur. “There were a lot of kids

and [J.M.’s] mother that would always be there.” Banda said that there were several

occasions, for significant periods of time, that J.M.’s parents or J.M.’s sisters and their

multiple children lived with them. Banda further claimed that T.B.’s accusations involving

“the shack” “would have been impossible because the house was in a framing state”

without any exterior walls during the time of the alleged offense.

D.     Verdict and Sentence

       The jury returned a guilty verdict on all three charges. Following a hearing on

punishment, the jury assessed punishment at twenty-five years’ imprisonment for count

one of continuous sexual abuse of a child under fourteen years of age, five years’

imprisonment for count two of aggravated sexual assault of a child, and two years’

imprisonment for count three of indecency with a child—each count to run concurrently.

See TEX. PENAL CODE ANN. §§ 21.02, 21.11(a)(1), 22.021(a)(1)(B)(ii). This appeal

followed.

                          II.    OUTCRY WITNESS DESIGNATION

       Banda’s first argument is multifaceted. He argues: (1) the trial court improperly

designated Urzua as an outcry witness because she was not the “first person” to whom

T.B. made an outcry, and Urzua is not a “trusted person” under the statute; and (2) T.B.,

seventeen years old at trial, is precluded from utilizing the hearsay exception afforded by

the statute. See TEX. CODE CRIM. PROC. ANN. art. 38.072.




                                            15
A.     Standard of Review and Applicable Law

       Hearsay is a written or oral statement, other than one made by the declarant while

testifying at the trial or hearing, offered into evidence to prove the truth of the matter

asserted; and as such, hearsay is inadmissible evidence unless expressly excepted or

excluded from this general rule by statute or the rules of evidence. See TEX. R. EVID.

801(a), (d), 802; Coble v. State, 330 S.W.3d 253, 290 n.101 (Tex. Crim. App. 2010).

“Article 38.072 is a rule of admissibility of hearsay evidence,” allowing for the admission

of a child victim’s out-of-court statements describing the alleged sexual or physical abuse

under specified, enumerated circumstances. Martinez v. State, 178 S.W.3d 806, 810

(Tex. Crim. App. 2005) (discussing the limitations of article 38.072); see TEX. CODE CRIM.

PROC. ANN. art. 38.072, § 2(a); Lopez v. State, 343 S.W.3d 137, 140, 144 (Tex. Crim.

App. 2011) (describing the outcry statute as permitting “hearsay testimony” from an

“outcry witness”).

       Article 38.072 only applies to statements that (1) describe the alleged offense,

(2) were made by the child against whom the charged offense was allegedly committed,

and (3) “were made to the first person, 18 years of age or older, other than the defendant,

to whom the child . . . made a statement about the offense or extraneous crime, wrong,

or act.” TEX. CODE CRIM. PROC. ANN. art. 38.072, § 2(a); see Sanchez v. State, 354 S.W.3d

476, 484–85 (Tex. Crim. App. 2011). In other words, a proper outcry witness is the first

adult to whom the child tells the details of how, when, and where the sexual abuse

occurred. Rosales v. State, 548 S.W.3d 796, 806 (Tex. App.—Houston [14th Dist.] 2018,

pet. ref’d). As the proponent of the evidence, the State has the burden to establish the

elements of article 38.072. Id.




                                            16
      The outcry statute further requires that the trial court hold a hearing outside the

presence of the jury to determine whether the proffered “statement is reliable based on

the time, content, and circumstances of the statement.” TEX. CODE CRIM. PROC. ANN. art.

38.072, § 2(b)(2). It does not, however, “charge the trial court with determining the

reliability of the statement based on the credibility of the outcry witness.” Sanchez, 354

S.W.3d at 487–88. Moreover, the trial court may designate more than one outcry witness

provided that each witness testifies about a distinct, separate event. Lopez, 343 S.W.3d

at 140; Gibson v. State, 595 S.W.3d 321, 326 (Tex. App.—Austin 2020, no pet.).

      An appellate court reviews a trial court’s outcry witness designation for an abuse

of discretion. See Garcia v. State, 792 S.W.2d 88, 91–92 (Tex. Crim. App. 1990);

Castelan v. State, 54 S.W.3d 469, 475 (Tex. App.—Corpus Christi–Edinburg 2001, no

pet.). A trial court abuses its discretion if it acts arbitrarily or unreasonably, without

reference to any guiding rules or principles. Rhomer v. State, 569 S.W.3d 664, 669 (Tex.

Crim. App. 2019) (citing Montgomery v. State, 810 S.W.2d 372, 380 (Tex. Crim. App.

1990) (en banc)). Trial courts have broad discretion when deciding which witnesses

qualify as outcry witnesses. Garcia, 792 S.W.2d at 92; see also Morin v. State, No. 13-

18-00149-CR, 2020 WL 582157, at *3 (Tex. App.—Corpus Christi–Edinburg Feb. 6, 2020,

no pet.) (mem. op., not designated for publication).

B.    Multiple Outcry Witnesses

      At the outset, Banda asserts that the statute prohibits the use of multiple outcry

witnesses even where witnesses testify to separate events.

      This issue, however, is well-settled in our jurisprudence. Hearsay testimony from

more than one outcry witness may be admissible under article 38.072 so long as each of




                                           17
the witnesses testifies to a different instance of sexual abuse. Lopez, 343 S.W.3d at 140

(“Hearsay testimony from more than one outcry witness may be admissible under article

38.072 only if the witnesses testify about different events.”); Rosales, 548 S.W.3d at 808

(“The outcry witness designation is event-specific, not person-specific.”); see also

Quinones v. State, No. 13-10-00140-CR, 2011 WL 3841586, at *9 (Tex. App.—Corpus

Christi–Edinburg Aug. 25, 2011, no pet.) (mem. op., not designated for publication) (“[S]o

long as separate outcry witnesses testify about separate offenses, the testimony of each

is admissible.”).

       The outcry testimony of a second witness is not admissible, however, when the

witness merely provides additional details regarding the same instance of sexual abuse.

Brown v. State, 189 S.W.3d 382, 387 (Tex. App.—Texarkana 2006, pet. ref’d) (“[B]efore

more than one outcry witness may testify, it must be determined the outcry concerned

different events and was not simply a repetition of the same event told to different

individuals.”); Tear v. State, 74 S.W.3d 555, 559 (Tex. App.—Dallas 2002, pet. ref’d); see

also McDaniel v. State, No. 10-18-00353-CR, 2020 WL 1429675, at *1 (Tex. App.—Waco

Mar. 23, 2020, no pet.) (mem. op., not designated for publication).

C.     Urzua’s Designation

       We now turn to Banda’s claim that Urzua was not the first person T.B. made an

outcry to. See TEX. CODE CRIM. PROC. ANN. art. 38.072, § 2(a).

       For Banda’s subsidiary claim—that Urzua, as an investigator with the Department,

is not a trusted person as required by the statute—we observe that “statutory construction

is a question of law, which we review de novo.” Cary v. State, 507 S.W.3d 750, 756 (Tex.

Crim. App. 2016); Nguyen v. State, 359 S.W.3d 636, 641 (Tex. Crim. App. 2012). In




                                           18
interpreting statutes, we seek to effectuate the Legislature’s collective intent and presume

that the Legislature intended for the entire statutory scheme to be effective. See TEX.

GOV’T CODE § 311.021; Bays v. State, 396 S.W.3d 580, 584 (Tex. Crim. App. 2013);

Boykin v. State, 818 S.W.2d 782, 785 (Tex. Crim. App. 1991). “[We] focus our attention

on the literal text of the statute and attempt to discern the objective meaning of that text

at the time of its enactment.” Bays, 396 S.W.3d at 584 (citing Nguyen, 359 S.W.3d at

642). “If the language is unambiguous, our analysis ends.” Id. at 584–85 (citing Boykin,

818 S.W.2d at 785).

        The phrase “trusted person” is not found in the outcry statute. 7 See TEX. CODE

CRIM. PROC. ANN. art. 38.072, § 2(a). Rather, the only statutorily provided qualifier

attached to an outcry witness is that the witness be a “person, 18 years of age or older,

other than the defendant.” Id. This language is unambiguous, and thus, our analysis ends.

TEX. CODE CRIM. PROC. ANN. art. 3.01 (providing that courts should interpret terms used

in the Texas Code of Criminal Procedure in accordance with “their usual acceptation in

common language, except where specially defined”); Bays, 396 S.W.3d at 584–85



        7 A similar term, however, is used by the Texas Court of Criminal Appeals in Bays v. State. 396
S.W.3d 580, 584 (Tex. Crim. App. 2013). The Court in Bays examined whether article 38.072 permits a
child’s outcry statements “to be conveyed through other mediums, such as video or audio recordings.” Id.
(citing TEX. CODE CRIM. PROC. ANN. art. 38.072, § 2(a)–(b)). The Court determined article 38.072 was
ambiguous in that limited respect, and therefore, engaged in a de novo review. See id. The Court ultimately
concluded:

        Because [the Legislature] envisioned that the child’s outcry would take the form of a
        spontaneous verbal communication to a trusted adult, it is reasonable to conclude that the
        Legislature did not intend to permit admission of a child’s videotaped statements, which
        suggest a lesser degree of spontaneity (and, perhaps, reliability). We conclude that the
        legislative report’s sole reference to testimony rather than to other forms of evidence, and
        the unlikelihood that a person trusted by the child would videotape her outcry together
        compel a conclusion that the Legislature did not intend for admission of videotapes under
        the outcry statute.

Id. at 588 (emphasis added).



                                                    19
(providing that where statutory language is unambiguous, “the Legislature must be

understood to mean what it has expressed, and it is not for the courts to add to or subtract

from such a statute”).

        Urzua is a “person 18 years of age or older, other than the defendant,” and she is

therefore qualified to be an outcry witness. 8 See TEX. CODE CRIM. PROC. ANN. art. 38.072,

§ 2(a)(3); see, e.g., Espinoza v. State, 571 S.W.3d 427, 433 (Tex. App.—Fort Worth

2019, pet. ref’d) (determining that forensic interviewer was proper outcry witness when

child’s allegations during interview made it clear that the alleged offense occurred);

Buentello v. State, 512 S.W.3d 508, 517 (Tex. App.—Houston [1st Dist.] 2016, pet. ref’d)

(same); Caballero-Lopez v. State, No. 13-14-00370-CR, 2015 WL 5626227, at *4 (Tex.

App.—Corpus Christi–Edinburg Sept. 17, 2015, no pet.) (mem. op., not designated for

publication) (same). We now move to the crux of Banda’s first issue: Was Urzua the first

adult to whom T.B. outcried regarding allegations of sexual abuse?

        Banda was being tried for separate offenses involving sexual abuse: continuous

sexual abuse of a child, aggravated sexual assault of a child, and indecency with a child.

See TEX. PENAL CODE ANN. §§ 21.02, 21.11(a)(1), 22.021(a)(1)(B)(ii). The record reflects

that T.B. described separate offenses to two adults—the penetration of T.B.’s mouth by



          8 Whether Urzua is a reliable or credible outcry witness is an entirely separate determination. As

this Court has previously concluded, such questions of credibility and reliability are determinations for the
fact-finder—not for the trial court during its outcry hearing. See Sanchez, 354 S.W.3d at 88 (“[T]he narrow
range of discretion that Article 38.072 allows a trial court means that the credibility of the outcry witness is
not a relevant issue at a hearing to determine admissibility of an outcry.”); see also Morin v. State, No. 13-
18-00149-CR, 2020 WL 582157, at *4 (Tex. App.—Corpus Christi–Edinburg Feb. 6, 2020, no pet.) (mem.
op., not designated for publication) (“[T]he trial court makes no determination on an outcry witness’s
credibility during an outcry hearing. . . . The outcry statute merely requires that the trial court find the
statement by the child to be reliable.”); Carielo v. State, No. 04-15-00741-CR, 2017 WL 2960409, at *3
(Tex. App.—San Antonio July 12, 2017, no pet.) (mem. op., not designated for publication) (“The outcry
witness’s biases may be such that a fact-finder would not believe the outcry statement as relayed by the
witness, but that is not a matter that the legislature has given to the trial court’s discretion.”) (citations
omitted).


                                                      20
Banda’s penis and Banda’s fondling of her breasts, first described to her mother, and the

digital penetration of T.B.’s genitals by Banda’s hand, first described to Urzua. Therefore,

the trial court did not abuse its discretion in designating two outcry witnesses and allowing

each witness to testify to separate and distinct acts of sexual abuse. See Lopez, 343

S.W.3d at 140; see also Caballero-Lopez, 2015 WL 5626227, at *4 (concluding the trial

court did not abuse its discretion in allowing two witnesses to testify about two separate

instances of sexual assault). We overrule Banda’s first issue.

D.      T.B.’s Age Preclusion Challenge

        By his second issue, Banda asserts that T.B., seventeen years old at the time of

trial, is not a child under Texas Penal Code §§ 8.07 or 22.011(c)(1), 9 therefore she cannot

utilize the hearsay exception afforded by article 38.072. See TEX. CODE CRIM. PROC. ANN.

art. 38.072, § 2(a); TEX. PENAL CODE ANN. §§ 8.07 (age affecting criminal responsibility),

22.011 (sexual assault statute defining “child” as a “person younger than 17 years of

age”). Banda argues that, in the absence of a definition of child set out in article 38.072,

we should look at the definition of child in the particular penal code provisions with which

a defendant is charged to determine if the outcry statement was, in fact, made by a child.

See TEX. CODE CRIM. PROC. ANN. art. 38.072, § 2(a). Therefore, Banda contends that a

child under article 38.072—for purposes of this case—should be someone younger than

seventeen because that is how each of the three penal code provisions that he was

charged with violating define a child. See TEX. PENAL CODE ANN. §§ 21.02, 21.11(a)(1),

22.021(b)(1). Banda further asserts that, since a person that is seventeen years of age


       9 Banda was indicted and convicted under Texas Penal Code §§ 21.02, 21.11(a)(1), and

22.021(a)(1)(B)(ii). See TEX. PENAL CODE ANN. §§ 21.02, 21.11(a)(1), 22.021(a)(1)(B)(ii). Sections 21.02
and 22.021 afford the term “child” with “the meaning assigned by Section 22.011(c).” Id. at §§ 21.02(a),
22.021(b)(1). It is unclear why Banda cites to § 8.07. See id. at § 8.07.


                                                  21
or older cannot be the victim of any of these offenses, such person should not be

considered a child under article 38.072. We disagree with Banda’s analysis.

       The maximum age of the victim at the time the offense is committed is a matter

explicitly addressed in article 38.072. See TEX. CODE CRIM. PROC. ANN. art. 38.072, § 1.

Article 38.072 prescribes that the “article applies to a proceeding in the prosecution of an

offense under any of the following provisions of the Penal Code, if committed against a

child younger than 14 years of age or a person with a disability.” Id. (emphasis added). In

other words, embedded in article 38.072 exists a limitation: although a person could still

be charged with any of the enumerated offenses contained in article 38.072, wherein the

complainant is a child under seventeen years of age, the article can only be utilized where

the complainant is younger than fourteen years of age at the time of the offense.

       Furthermore, as our sister courts have noted, an additional article 38.072

restriction persists: the statute requires that the victim not only be younger than fourteen

years of age at the time of the offense, but he or she must make an outcry before his or

her eighteenth birthday for the statute to apply. See Eldred v. State, 431 S.W.3d 177, 183

(Tex. App.—Texarkana 2014, pet. ref’d); Harvey v. State, 123 S.W.3d 623, 629 (Tex.

App.—Texarkana 2003, pet. ref’d); see also Salas v. State, No. 04-12-00015-CR, 2013

WL 1148925, at *2 (Tex. App.—San Antonio Mar. 20, 2013, pet. ref’d) (mem. op., not

designated for publication); Alejo v. State, No. 03-10-00436-CR, 2011 WL 3659309, at *4

(Tex. App.—Austin Aug. 19, 2011, no pet.) (mem. op., not designated for publication);

Robbins v. State, No. 07-05-0207-CR, 2005 WL 2898067, at *1 (Tex. App.—Amarillo Nov.

3, 2005, no pet.) (mem. op., not designated for publication).




                                            22
        It would therefore belie reason for us to read a third limitation into the statute—that

the child, in addition to being under the age of fourteen at the time of the offense and

having outcried before the age of eighteen, must also be under the age of seventeen at

the time of trial. See TEX. CODE CRIM. PROC. ANN. art. 38.072; TEX. GOV’T CODE § 311.021;

Bays, 396 S.W.3d at 584; Harvey, 123 S.W.3d at 629. We do not opine as to whether a

child must be under the age of eighteen at the time of trial, as that question is not before

this court. 10

        We overrule Banda’s second issue.

                                    III.    LARSON’S TESTIMONY

        By his third and fourth issues, Banda argues the trial court abused its discretion in

admitting the lay witness testimony of Larson, who was not designated as an expert

witness prior to trial, and the trial court improperly restrained his ability to cross-examine

Larson. See TEX. R. EVID. 611(b), 701, 702.

A.      Lay Witness Opinion

        As with the admissibility of evidence generally, the qualifications of a witness to

testify as an expert or as a lay witness are within the discretion of the trial court. See TEX.

R. EVID. 104(a); Osbourn v. State, 92 S.W.3d 531, 537–38 (Tex. Crim. App. 2002). Absent

a showing of an abuse of discretion, such decision will not be disturbed on appeal.




        10  However, we observe that article 38.072 has been referenced and utilized by the prosecution in
cases in which the complainant was eighteen years old or older at the time of trial. See, e.g., Olivera v.
State, No. 05-08-00527-CR, 2009 WL 3740781, at *7 (Tex. App.—Dallas Nov. 10, 2009, pet. ref’d) (mem.
op., not designated for publication) (concluding the complainant’s outcry statement was admissible under
article 38.072 where the complainant was twenty years old at the time of trial) (mem. op., not designated
for publication); Krupa v. State, No. 05-02-00116-CR, 2003 WL 115357 (Tex. App.—Dallas Jan. 14, 2003,
pet. ref’d) (mem. op., not designated for publication) (concluding the same where the complainant was
eighteen years old at the time of trial).


                                                   23
Rhomer, 569 S.W.3d at 669; Buford v. State, 606 S.W.3d 363, 372 (Tex. App.—Houston

[1st Dist.] 2020, no pet.).

       Rule 701 and 702 concern lay witness and expert witness opinion testimony,

respectively. TEX. R. EVID. 701, 702. Rule 701 requires that a witness (1) rationally base

his or her testimony on his or her “objective perception of events—i.e., his own senses or

experience” and (2) be helpful to clearly understanding the witness’s testimony or to

determining a fact in issue. Hartwell v. State, 476 S.W.3d 523, 536 (Tex. App.—Corpus

Christi–Edinburg 2015, pet. ref’d) (citing Fairow v. State, 943 S.W.2d 895, 897 (Tex. Crim.

App. 1997)). An opinion is rationally based on a witness’s perception if a reasonable

person could draw the same opinion under the circumstances. Id. So long as the witness’s

opinions, beliefs, or inferences are drawn from his or her own experiences or

observations, the witness may testify concerning those opinions, beliefs, or inferences.

Osbourn, 92 S.W.3d at 535; Hartwell, 476 S.W.3d at 536. Under Rule 702, “[a] witness

who is qualified as an expert by knowledge, skill, experience, training, or education may

testify in the form of an opinion or otherwise if the expert’s scientific, technical, or other

specialized knowledge will help the trier of fact to understand the evidence or to determine

a fact in issue.” TEX. R. EVID. 702. However, the State is required to disclose the name

and address of each person to present evidence under Rule 702 following a party’s

request that it do so. 11 See TEX. CODE CRIM. PROC. ANN. art. 39.14.

       “There is no distinct line between lay opinion and expert opinion.” Rhomer, 569

S.W.3d at 669 (citing Osbourn, 92 S.W.3d at 537). “A person with specialized knowledge

may testify about his or her own observations under Rule 701 and may also testify about


       11 Banda made such a request in this case, and neither party disputes that Larson was not
designated as an expert witness prior to trial. See TEX. CODE CRIM. PROC. ANN. art. 39.14.


                                              24
the theories, facts and data used in his or her area of expertise under Rule 702.” Osbourn,

92 S.W.3d at 536. Put simply, a witness’s qualifications as an expert do not exclude him

or her from testifying as a lay witness under Rule 701 provided the elements of Rule 701

are independently met. Id.; see also Flood v. State, No. 13-10-00266-CR, 2011 WL

2732608, at *2 (Tex. App.—Corpus Christi–Edinburg July 14, 2011, pet. ref’d) (mem. op.,

not designated for publication) (concluding that Osbourn stands for the proposition that

“experts are not precluded from offering lay testimony regarding events which they have

personally observed”).

       Larson testified that she is a licensed clinical therapist, trained and nationally

certified in Trauma-Focused Cognitive Behavioral Therapy. Larson explained that in her

professional experience, she has become very familiar with the emotional and

psychological development of children. Larson testified that she personally met with and

counseled T.B. for a period of one year.

       Banda specifically objected to the following lines of questioning:

       [STATE:]                    What was your impression of [T.B.] at the
                                   beginning of your session?

       [LARSON:]                   [T.B.] is very bright. She was very insightful. She
                                   was—

       [DEFENSE COUNSEL:]          And I’ll object to that type of characterization. I
                                   think she can describe what she looked like or—
                                   but as far as those conclusions, those are all
                                   going to be opinions.

       [COURT REPORTER:]           Be what?

       THE COURT:                  It’s overruled. Overruled. Opinions.

       [DEFENSE COUNSEL:]          It will all be opinions.

       THE COURT:                  It’s overruled.



                                             25
       ....

       [STATE:]                    Is there a reason why [T.B.] was approved for
                                   [group and individual therapy]?

       [DEFENSE COUNSEL:]          And, again, that’s expert—

       THE COURT:                  If she knows, she can answer. That’s overruled.

       [LARSON:]                   [T.B.] elected to do both. It was her choice.

Larson’s objected-to testimony did not, as Banda contends, rely exclusively on her

knowledge, skill, experience, training, or education as a clinical therapist who works with

child abuse victims. See TEX. R. EVID. 702. For example, Larson did not opine about

whether T.B. exhibited any physical or behavioral manifestations of a child abuse victim,

or whether she believed T.B. had been forthcoming. See Osbourn, 92 S.W.3d at 536;

Yount v. State, 872 S.W.2d 706, 708–10 (Tex. Crim. App. 1993); see also Flood, 2011

WL 2732608, at *2 (concluding that where a forensic interviewer did not testify to the child

complainant’s veracity or whether the child had “exhibited any physical or behavioral

manifestations of a child abuse victim,” the witness had provided a lay opinion). Rather,

Larson’s opinions—that T.B. appeared “bright and insightful” and that T.B. had elected to

pursue group and individual therapy—were rationally based on her firsthand observations

and perceptions and were helpful for the trier of fact. See TEX. R. EVID. 701; see, e.g.,

Scott v. State, 222 S.W.3d 820, 828 (Tex. App.—Houston [14th Dist.] 2007, no pet.)

(concluding that a clinical psychologist was permitted to testify under Rule 701 based on

her personal observations of the complainant); see also Montoya v. State, No. 09-17-

00056-CR, 2018 WL 1414719, at *8 (Tex. App.—Beaumont Mar. 21, 2018, pet. ref’d)

(mem. op., not designated for publication) (same); Guardado v. State, No. 08-11-00030-




                                            26
CR, 2012 WL 2832561, at *10 (Tex. App.—El Paso July 11, 2012, no pet.) (mem. op., not

designated for publication) (concluding that a forensic interviewer’s lay witness testimony

was “helpful to the jury and did not require significant expertise to interpret”). On the

record before us, we cannot say that the trial court abused its discretion in admitting

Larson’s lay opinion testimony.

       We overrule Banda’s third issue.

B.     Cross-Examination Constraints

       Banda next argues he was “not given the opportunity to impeach [Larson] on her

lack of knowledge of the field [of recovered memories] and her lack of reliability resulting

from that lack of knowledge.” See TEX. R. EVID. 611(b).

       On appeal, we review a trial court’s decision to limit cross-examination for an

abuse of discretion. See Nguyen v. State, 506 S.W.3d 69, 85 (Tex. App.—Texarkana

2016, pet. ref’d); see also Garcia v. State, No. 13-17-00218-CR, 2019 WL 1388532, at *6

(Tex. App.—Corpus Christi–Edinburg Mar. 28, 2019, pet. ref’d) (mem. op., not designated

for publication). Because relevant evidence is generally admissible, see TEX. R. EVID. 402,

and any possible bias or attack on the credibility of a witness is always relevant, see

Billodeau v. State, 277 S.W.3d 34, 42–43 (Tex. Crim. App. 2009), the scope of cross-

examination in Texas is broad. See Carroll v. State, 916 S.W.2d 494, 497 (Tex. Crim.

App. 1996); see also TEX. R. EVID. 611(b) (providing that “[a] witness may be cross-

examined on any relevant matter, including credibility”); TEX. CODE CRIM. PROC. ANN. art.

38.04 (providing that jury is exclusive judge of facts proved and of weight to be given to

testimony). Thus, a defendant is entitled to pursue all avenues of cross-examination

reasonably calculated to expose a motive, bias, or interest for the witness to testify.




                                            27
Carroll, 916 S.W.2d at 497; see also Mayorga v. State, No. 13-18-00003-CR, 2019 WL

1474682, at *4 (Tex. App.—Corpus Christi–Edinburg Apr. 4, 2019, no pet.) (mem. op.,

not designated for publication).

       The scope of appropriate cross-examination is, however, not unlimited, and the

trial court generally has “wide discretion in limiting the scope and extent of cross-

examination.” Hammer v. State, 296 S.W.3d 555, 561 (Tex. Crim. App. 2009); Carroll,

916 S.W.2d at 497–98. For example, a trial court may properly limit the scope of cross-

examination to prevent harassment, prejudice, confusion of the issues, harm to the

witness, and repetitive or marginally relevant interrogation. Carroll, 916 S.W.2d at 498;

Chambers v. State, 866 S.W.2d 9, 26–27 (Tex. Crim. App. 1993).

       Here—after Larson had acquiesced that she was “aware” of but unfamiliar with

research regarding memory retrieval—defense counsel specifically sought to question

Larson regarding a study “dealing with false convictions as a result of what we view

nationally as Satanic cults taking over day care centers.” Larson responded that she had

“read about those,” and the State interjected with an objection, arguing that defense

counsel’s questioning had gone “outside the scope” of cross-examination. The trial court

sustained the State’s objection, and defense counsel requested a bill of review outside of

the jury’s presence. The following transpired during the bill of review:

       [DEFENSE COUNSEL]:          Okay. Well, do you recall that there were 48
                                   children after therapy who made accusations
                                   and that made claims that there had been
                                   Satanic rituals in tunnels, multiple convictions,
                                   and then it was found out that there were no
                                   tunnels present and the accusations were
                                   impossible? Do you remember that?

       [LARSON:]                   Vaguely, yes.




                                            28
      [DEFENSE COUNSEL]:          Do you remember the incident—the issues that
                                  would arise that some of the children, as they
                                  began to develop their stories, started talking
                                  about witches flying around, and also the
                                  presence of Chuck Norris, who was not, in fact,
                                  present?

      [LARSON:]                   Somehow I do not remember that detail.

      [DEFENSE COUNSEL]:          Okay. Are you familiar with the 1985 Wee Care
                                  Nurs—Nursery School from Maplewood, New
                                  Jersey?

      [LARSON:]                   I don’t think—that doesn’t ring a bell.

      [DEFENSE COUNSEL]:          All right. Are you familiar with the problems that
                                  come with memory in having suggestions on the
                                  “Lost in the Mall” experiments? Are you familiar
                                  with those?

      [LARSON:]                   Not really, sir.

      [DEFENSE COUNSEL]:          That’s all I have, Judge.

      Banda argues the trial court improperly curtailed his cross-examination of Larson

when her lack of knowledge regarding these studies was indicative of her incompetence

with respect to memory and retrieval error research. Larson, however, conceded her

unfamiliarity with such research before the jury. That the jury did not hear of the three

individual studies Larson was specifically unfamiliar with did not impede Banda’s ability

to scrutinize Larson’s credibility. See Hammer, 296 S.W.3d at 561; Carroll, 916 S.W.2d

at 497–98; see also Treybig v. State, No. 13-05-00333-CR, 2007 WL 2428632, at *5 (Tex.

App.—Corpus Christi–Edinburg Aug. 29, 2007, pet. ref’d) (mem. op., not designated for

publication) (holding that where the evidence the appellant sought to submit via the

excluded cross-examination “was already before the jury,” the trial court did not abuse its




                                            29
discretion in excluding the explicit testimony appellant sought). Thus, we conclude that

the trial court did not abuse its discretion in excluding the explicit testimony Banda sought.

       We overrule Banda’s fourth issue.

                         IV.    DETECTIVE DELGADO’S TESTIMONY

       By issues five and six, Banda contends that the trial court erred by permitting

testimony from Detective Delgado which “arose out of lack of personal knowledge,

improper opinions, and hearsay,” see TEX. R. EVID. 602, 701, 802, and by making

inappropriate comments in the presence of the jury in violation of article 38.05 of the

Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 38.05.

A.     Standard of Review and Applicable Law

       We review a trial court’s ruling on the admission of evidence for an abuse of

discretion. Wells v. State, 611 S.W.3d 396, 427 (Tex. Crim. App. 2020); Patterson v.

State, 606 S.W.3d 3, 33 (Tex. App.—Corpus Christi–Edinburg 2020, pet. ref’d). A trial

court abuses its discretion when its decision lies outside the “zone of reasonable

disagreement.” Wells, 611 S.W.3d at 427; Patterson, 606 S.W.3d at 33.

       Pursuant to Rule 602, a witness may testify to a matter only if sufficient evidence

supports a finding that the witness has personal knowledge of the matter. TEX. R. EVID.

602; Osbourn, 92 S.W.3d at 535; Amberson v. State, 552 S.W.3d 321, 330 (Tex. App.—

Corpus Christi–Edinburg 2018, pet. ref’d). Rule 701, as discussed supra, concerns lay

witness opinion testimony. See TEX. R. EVID. 701. So long as the witness’s opinions,

beliefs, or inferences are drawn from his or her own experiences or observations, the

witness may testify concerning those opinions, beliefs, or inferences. Osbourn, 92 S.W.3d

at 535; Hartwell, 476 S.W.3d at 536. “Crucially, rule 701’s requirement that the testimony




                                             30
be based on the witness’s perception presumes that the witness meets the personal-

knowledge requirement of rule 602.” Madrigal v. State, 347 S.W.3d 809, 814 (Tex. App.—

Corpus Christi–Edinburg 2011, pet. ref’d); Fairow, 943 S.W.2d at 898. When a party

objects on the grounds that testimony is speculative, Texas Rules of Evidence 602 and

701 apply. See TEX. R. EVID. 602, 701; Solomon v. State, 49 S.W.3d 356, 364–65 (Tex.

Crim. App. 2001); see also Jones v. State, No. 13-19-00531-CR, 2020 WL 5050640, at

*3 (Tex. App.—Corpus Christi–Edinburg Aug. 20, 2020, no pet.) (mem. op., not

designated for publication).

       Generally, the erroneous admission of evidence constitutes non-constitutional

error, subject to a harm analysis, and requiring reversal only if it affects the substantial

rights of the accused. See TEX. R. APP. P. 44.2(b); Gonzalez v. State, 544 S.W.3d 363,

373 (Tex. Crim. App. 2018); Amberson, 552 S.W.3d at 334. We review the entire record—

“including any testimony or physical evidence admitted for the jury’s consideration, the

nature of the evidence supporting the verdict, and the character of the alleged error and

how it might be considered in connection with other evidence in the case”—to ascertain

the effect or influence of the wrongfully admitted evidence on the verdict. Barshaw v.

State, 342 S.W.3d 91, 94 (Tex. Crim. App. 2011); Amberson, 552 S.W.3d at 334. The

weight of evidence of the defendant’s guilt is also relevant in conducting the harm analysis

under Rule 44.2(b). Neal v. State, 256 S.W.3d 264, 285 (Tex. Crim. App. 2008).

B.     Discussion

       In his brief, Banda references sixteen separate testimony excerpts, which he

argues exemplifies the “efforts by the witness and prosecutor to introduce improper

testimony.” Several of the excerpts, however, depict objections to the testimony which




                                            31
were sustained, leaving no adverse ruling for review. See Schmidt v. State, 612 S.W.3d

359, 372 (Tex. App.—Houston [1st Dist.] 2019, pet. ref’d); see also Hernandez v. State,

No. 13-10-00505-CR, 2012 WL 1964589, at *5 (Tex. App.—Corpus Christi–Edinburg May

31, 2012, pet. ref’d) (mem. op., not designated for publication). (“[Appellant] may not

complain because he received all the relief he requested, and [there] was no adverse

ruling.”). For purposes of brevity, we include below only those which were overruled and

only those which were adequately briefed in addition to being summarily referenced. 12

See TEX. R. APP. P. 38.1(i), 47.4.

        1.      Colloquy No. 1

        In the first colloquy we review, Banda objects to Detective Delgado’s testimony

regarding the investigation process:

        [STATE:]                         Why is it important for you to find out why it was
                                         or what the circumstances were that a child first
                                         tells about abuse?

        [DELGADO:]                       It would show whether—whether the child was
                                         maybe told to say these types of things, or the
                                         reason.

        12 For example, Banda references the following exchange, wherein he objects to hearsay but cites

to Rule 402:

        [STATE:]                         And what was the reason that [you and Urzua] spoke to
                                         each other?

        [DELGADO:]                       She was the investigator on the side of [the Department].
                                         And, if I remember correctly, she had also spoken to
                                         them, to both [A.C.] and [T.B.].

        [DEFENSE COUNSEL:]               That would be hearsay, Judge. We object to it under Rule
                                         402.

        THE COURT:                       He hasn’t discussed anything of what he said—or what
                                         she said, rather. Overruled.

However, apart from noting that he preserved hearsay objections in the trial court, Banda provides no
further analysis in support of his hearsay contention on appeal. Therefore, any such contention is waived
because it is inadequately briefed. See TEX. R. APP. P. 38.1(i) (“The brief must contain a clear and concise
argument for the contentions made, with appropriate citations to authorities and to the record.”).


                                                    32
       [DEFENSE COUNSEL:]          Pardon me. I’m going to object that this is
                                   eliciting an opinion as to the veracity of
                                   witnesses in the case, which is improper.

       THE COURT:                  That will be [o]verruled.

       We first observe that the State did not ask about the complainants in this case, but

instead, the State inquired on the reasoning behind how Detective Delgado conducts his

investigations, which was helpful for the trier of fact to understand the investigatory

process. See Osbourn, 92 S.W.3d at 535; Madrigal, 347 S.W.3d at 814; see also

Guardado, 2012 WL 2832561, at *10. Detective Delgado’s testimony established that he

possessed extensive practical experience as an investigator prior to Banda’s objection.

Thus, Detective Delgado, drawing from his observations and experiences, may testify to

such opinion or inference under Rules 602 and 701. See Osbourn, 92 S.W.3d at 535;

Madrigal, 347 S.W.3d at 814; see also Guerra v. State, No. 13-18-00635-CR, 2019 WL

3227536, at *2 (Tex. App.—Corpus Christi–Edinburg July 18, 2019, no pet.) (mem. op.,

not designated for publication) (providing that an officer may draw “inferences directly

from personal observations and experiences” when testifying under Rule 701); see, e.g.,

Guerrero v. State, No. 02-11-00421-CR, 2012 WL 5258700, at *3 (Tex. App.—Fort Worth

Oct. 25, 2012, no pet.) (mem. op., not designated for publication) (concluding that a

detective “was capable of expressing an opinion of how child abusers target children”

under Rule 701, where his testimony was based on his extensive practical experience

and not on a scientific theory). We conclude the trial court did not abuse its discretion in

overruling Banda’s objection. Wells, 611 S.W.3d at 427; Patterson, 606 S.W.3d at 33.




                                            33
       2.      Colloquy No. 2

       The next line of questioning concerns Detective Delgado’s case-specific

investigation observations and inferences:

       [STATE:]                       And during the—your investigation, do you
                                      know if the girls ever went for a medical exam at
                                      the hospital?

       [DELGADO:]                     Yes. They were referred to a—a SANE exam.

       [DEFENSE COUNSEL:]             And, Judge, it’s a 602. He has no personal
                                      knowledge. We’ve had other witnesses of this.
                                      But for him to come in and—and describe
                                      secondhand information, it’s 602 and it’s 802
                                      hearsay, and 402 relevance, and 701 opinion
                                      violation.[ 13]

       THE COURT:                     As to whether the child sought an exam?

       [DEFENSE COUNSEL:]             Yeah. Well, sure.

       THE COURT:                     That’s opinion, Counsel? Overruled at this point.
       ....

       [STATE:]                       And what was the reason—reason, or reasons
                                      that you decided to get an arrest warrant?

       [DEFENSE COUNSEL:]             That, [what] we would object to, is set on one
                                      opinion. His opinion on—is not relevant to this
                                      jury. He’s not to be the ultimate finder of fact. In
                                      order to reach that opinion, he has to opine on
                                      veracity.

       THE COURT:                     Overruled.

       [STATE:]                       What were the reasons that you decided to
                                      obtain an arrest warrant?

       [DELGADO:]                     On this case, the arrest warrant was obtained
                                      based on the statements that were given by
                                      both victims.


       13 Once more, we do not address objections at the trial court that do not comport with Banda’s
briefed complaints on appeal. See TEX. R. APP. P. 38.1(i).


                                                 34
       [DEFENSE COUNSEL:]          All right. And I’ll further object to that. That’s an
                                   802 violation, a confrontation clause violation,
                                   and it’s an opinion violation, and he opines as to
                                   the veracity of them.

       THE COURT:                  Overruled.

       Banda misunderstands the “personal knowledge” requirement of Rule 602 and

701. See TEX. R. EVID. 602, 701. Pursuant to Rule 602 and 701, it is not imperative that

Detective Delgado be physically present at the complainant’s medical examination to be

able to proffer a general affirmation that such examination occurred. See Osbourn, 92

S.W.3d at 535. Detective Delgado learned of the occurrence based on information

gathered through the course of his investigation, and thus, such limited testimony was

permissible. See id.; see also Villarreal v. State, No. 11-17-00136-CR, 2019 WL 2307759,

at *5 (Tex. App.—Eastland May 31, 2019, no pet.) (mem. op., not designated for

publication) (concluding a detective could, within the confines of Rule 701, testify to

reasonably deduced details based on his investigation); Matamoros v. State, No. 13-13-

00692-CR, 2015 WL 6759331, at *9 (Tex. App.—Corpus Christi–Edinburg Nov. 5, 2015,

pet. ref’d) (mem. op., not designated for publication) (concluding testimony was “rationally

based on [the witness’s] perception” and admissible under Rule 701 where the witness

testified “based on facts gathered during her investigation”).

       Moreover, Detective Delgado’s testimony was a broad explanation of events

leading to the issuance of Banda’s arrest warrant—not a direct opinion on the veracity of

the complainants in this case—and was helpful for the trier of fact. See Osbourn, 92

S.W.3d at 535; Madrigal, 347 S.W.3d at 814; see, e.g., Choice v. State, No. 05-19-00178-

CR, 2020 WL 5668737, at *3 (Tex. App.—Dallas Sept. 24, 2020, no pet.) (mem. op., not

designated for publication) (“[T]estimony concerning the progression of required



                                            35
standards of proof in a criminal case, and how they applied in this investigation, was

helpful to explain why he arrested appellant and why he continued to investigate the

circumstances of Arzola’s death after the arrest.”); Reed v. State, No. 01-15-00481-CR,

2017 WL 1352131, at *4 (Tex. App.—Houston [1st Dist.] Apr. 13, 2017, pet. ref’d) (mem.

op., not designated for publication) (concluding that the trial court did not abuse its

discretion under Rule 701 when it admitted the officer’s explanatory opinion “offered to

explain the course of his investigation and how he came to believe that Reed was running

the theft operation”). Accordingly, the trial court did not abuse its discretion by denying

Banda’s request for exclusion of this testimony. See Wells, 611 S.W.3d at 427; Patterson,

606 S.W.3d at 33.

      3.     Colloquy No. 3

      The following colloquy involves Detective Delgado’s observations concerning

T.B.’s recorded forensic interview:

      [STATE:]                    In watching [T.B.’s forensic] video, can you
                                  describe to the jury her demeanor as she’s
                                  being interviewed?

      [DEFENSE COUNSEL:]          I’ll object to that. What we have is a 602—

      THE COURT:                  What’s the objection?

      [DEFENSE COUNSEL:]          602 personal knowledge. I mean, he—

      THE COURT:                  I heard the objection, [defense counsel]. He—
                                  he can testify as to the demeanor, but not as to
                                  the content, so overruled.

      [DEFENSE COUNSEL:]          Let me make another objection. A 701 opinion.
                                  He’s rendering an opinion, h[er] demeanor from
                                  a video that he was—of an interview that he
                                  wasn’t present at.




                                            36
THE COURT:           That’s subject to cross-examination, [defense
                     counsel]. It’s overruled.

[DEFENSE COUNSEL:]   All right.

THE COURT:           That will go to the weight of the evidence.

[DEFENSE COUNSEL:]   Let me be clear on my objection. Under 701, if
                     the opinion does not benefit the fact finder, then
                     it does not meet the standard of 701. That’s my
                     objection.

THE COURT:           I understood it the first          time    and   it’s
                     overruled. Please proceed.

[STATE:]             What was          [T.B.’s]   demeanor   during   her
                     interview?

[DELGADO:]           When she was interviewed, she seemed a little
                     held to herself, like in a way, shielding herself.

[DEFENSE COUNSEL:]   And I’ll object to that. It’s speculative. He doesn’t
                     know the child’s emotion. And—and to ask him
                     what the emotions were is just beyond the
                     scope of his ability.

THE COURT:           The question wasn’t the emotion; it was
                     demeanor, [defense counsel].

[DEFENSE COUNSEL:]   But his answer, Your Honor.

THE COURT:           Okay. The objection is overruled.

....

[STATE:]             Did her demeanor ever change at the interview?

[DELGADO:]           Throughout the interview, I would say no.

[STATE:]             How would you describe her demeanor?

[DELGADO:]           Her demeanor was stiff. Her answers were
                     direct as they were being asked.

[DEFENSE COUNSEL:]   That’s an opinion as to content. We’ll object to
                     it.



                                  37
       THE COURT:                    Overruled.

       Assuming without deciding that the trial court abused its discretion in permitting

Detective Delgado to testify to his observation of T.B.’s demeanor during her recorded

forensic interview, which is otherwise generally inadmissible, the error was harmless. See

Osbourn, 92 S.W.3d at 535; see also Gonzalez v. State, No. 05-10-00017-CR, 2011 WL

47169, at *4 (Tex. App.—Dallas Jan. 7, 2011, no pet.) (mem. op., not designated for

publication) (holding that the trial court did not abuse its discretion in admitting an officer’s

lay testimony based off of observations from watching the complainant’s forensic

interview).

       There was ample evidence that Banda committed the charged offenses absent

Detective Delgado’s comments. See Coble, 330 S.W.3d at 286 (holding in a case where

expert testimony was improperly admitted that the existence of “ample other evidence”

supporting the finding weighed against harm); Neal, 256 S.W.3d at 285. Although the jury

was never privy to the forensic interview recording and could not make an independent

determination on T.B.’s demeanor during the interview, the jury had an opportunity to hear

several other witnesses opine to T.B.’s demeanor during her various disclosures.

Moreover, the jury assessed T.B.’s demeanor first-hand at trial, wherein T.B. described

multiple acts of digital penetration, fondling, and oral sex. See Barshaw, 342 S.W.3d at

94; Amberson, 552 S.W.3d at 334. Additionally, Detective Delgado’s opinions of T.B.’s

demeanor were not otherwise mentioned or emphasized by the State in closing

arguments. See Coble, 330 S.W.3d at 287 (holding that improperly-admitted expert

testimony was harmless in part because the State “barely mentioned” the expert during

closing argument and did not emphasize his opinions); see also Brambila v. State, No.



                                               38
13-15-00082-CR, 2016 WL 7242847, at *11 (Tex. App.—Corpus Christi–Edinburg Dec.

15, 2016, pet. ref’d) (mem. op., not designated for publication). After considering the

entire record, we have a fair assurance that any error in allowing Detective Delgado to

answer the prosecutor’s questions regarding T.B.’s demeanor was harmless.

        We overrule Banda’s fifth issue.

        4.    Summary Witness Testimony

        Banda alternatively asserts that Detective Delgado’s testimony is “improper

summary witness testimony,” prohibited under the Texas Rules of Evidence. Banda cites

no specific Texas rule, noting only that the case law demonstrating “summary witness

testimony” is mostly from the Fifth Circuit, “but it is based on interpretation of Rules of

Evidence that are unchanged in the Texas Rules of Evidence.” See FED. R. EVID. 1006;

United States v. Nicholson, 961 F.3d 328, 335 (5th Cir. 2020) (explaining “summary

witness” Federal Rule of Evidence 1006 and noting the confines of which the rule is

utilized).

        In any matter, having reviewed the record, Banda makes no objection on the

aforementioned basis before the trial court, and we conclude this argument has not been

preserved for our review. See TEX. R. APP. P. 33.1(a) (providing that to preserve a

complaint for appellate review, a party must make a timely, specific objection in the trial

court); Martinez v. State, 98 S.W.3d 189, 193 (Tex. Crim. App. 2003) (“[I]f, on appeal, a

defendant claims the trial judge erred in admitting evidence offered by the State, this error

must have been preserved by a proper objection and a ruling on that objection.”).




                                             39
C.     The Trial Court’s Comments

       By his sixth issue, intertwined in his Rule 601 and 702 arguments, Banda contends

that the trial court erred by making inappropriate comments in the presence of the jury in

violation of article 38.05 of the Texas Code of Criminal Procedure. See TEX. CODE CRIM.

PROC. ANN. art. 38.05 (providing that a judge shall not, “at any stage of the proceeding

previous to the return of the verdict, make any remark calculated to convey to the jury his

opinion of the case”).

       Article 38.05 of the Texas Code of Criminal Procedure requires a neutral and

detached judge. Grado v. State, 445 S.W.3d 736, 739 (Tex. Crim. App. 2014) (citing

Brumit v. State, 206 S.W.3d 639, 645 (Tex. Crim. App. 2006)); see U.S. CONST. amend.

XIV; TEX. CODE CRIM. PROC. ANN. art. 38.05. A trial court may exercise “reasonable

control” over the presentation of evidence so as to “(1) make those procedures effective

for determining truth; (2) avoid wasting time; and (3) protect witnesses from harassment

or undue embarrassment.” TEX. R. EVID. 611(a)(1)–(3). When doing so, however, “[t]he

trial judge shall maintain an attitude of impartiality.” Ex parte Scott, 541 S.W.3d 104, 125

(Tex. Crim. App. 2017) (quoting Lagrone v. State, 209 S.W. 411, 415 (Tex. Crim. App.

1919)). “The trial court improperly comments on the weight of the evidence if it makes a

statement that implies approval of the State’s argument, indicates disbelief in the

defense’s position, or diminishes the credibility of the defense’s approach to the case.”

Simon v. State, 203 S.W.3d 581, 590 (Tex. App.—Houston [14th Dist.] 2006, no pet.);

see Brown v. State, 122 S.W.3d 794, 798 & n.8 (Tex. Crim. App. 2003) (noting that a trial

judge must refrain from making any remark calculated to convey his opinion of the case




                                            40
because jurors give special and particular weight to the language and conduct of the trial

judge).

       When a trial judge does improperly comment, it constitutes reversible error only if

the comment was “reasonably calculated to prejudice the defendant’s rights.” Ex parte

Scott, 541 S.W.3d at 125; Gonzalez v. State, 616 S.W.3d 585, 594 (Tex. Crim. App. 2020)

(providing that a violation of article 38.05 is subject to a non-constitutional harm analysis).

An article 38.05 challenge may be urged for the first time on appeal. Proenza v. State,

541 S.W.3d 786, 801 (Tex. Crim. App. 2017).

       Banda argues the trial court showed bias against the defense and “gratuitously

bolster[ed] the witness’s testimony” when the following occurred:

       [STATE:]                     So you didn’t just take those messages that
                                    mom sent you, you actually had that child
                                    interviewed separately?

       [DELGADO:]                   That’s correct.

       [STATE:]                     And that helped your investigation?

       [DELGADO:]                   Yes, because it did corroborate that that
                                    conversation did exist.

       [DEFENSE COUNSEL:]           Your—I’m sorry. Are you done?

       [STATE:]                     I will pass the witness.

       THE COURT:                   It’s a little late in the day to get excited, [Defense
                                    Counsel].

                                RECROSS-EXAMINATION

       [DEFENSE COUNSEL:]           All right. But the fact is, is there was a kid named
                                    Deandre. We believe that to be true, right?

       ....

       THE COURT:                   Now, may this witness be excused?



                                              41
       [STATE:]                    Yes, Your Honor.

       [DEFENSE COUNSEL:]          No objection.

       THE COURT:                  All right. Thank you, Detective. I called you
                                   “officer” earlier, and I apologize. Detective. I
                                   appreciate it.

       [DEFENSE COUNSEL:]          And then I followed it, and I apologize, also.

       THE COURT:                  We work hard to get those promotions. Okay.
                                   So we’re going to break here. . . .

(Emphasis added).

       Banda avers that the trial court’s comment that “It’s a little late in the day to get

excited” after defense counsel interjected during the State’s re-direct examination of a

witness was improper commentary, as was the trial court’s statement, “We work hard to

get those promotions,” made after the conclusion of Detective Delgado’s testimony. We

disagree with Banda’s assessment of either of these comments.

       These isolated statements, which appear to have been made in jest, do not violate

article 38.05 because neither were reasonably calculated to benefit the State or prejudice

the defendant’s rights, and they are distinguishable from cases where the trial court’s

statements were determined to be improper. Cf. Proenza v. State, 555 S.W.3d 389, 397

(Tex. App.—Corpus Christi–Edinburg 2018, no pet.) (concluding a trial court improperly

commented on the weight of the evidence when it repeatedly interrupted a witness

testimony to indicate its disbelief in appellant’s position that he thought he could not seek

medical care for a minor without proper documentation and thus determining that the trial

court had “diminished the credibility of [appellant’s] approach to the case”); see also

Navarro v. State, No. 13-17-00197-CR, 2018 WL 3386350, at *5–6 (Tex. App.—Corpus




                                             42
Christi–Edinburg July 12, 2018, no pet.) (mem. op., not designated for publication)

(concluding the trial court did not improperly comment on the weight of witness testimony

when the court stated that the witness was “the chief of police” and the court did not “know

any greater qualification than that”). Therefore, we conclude the statements by the trial

court here did not amount to a violation of article 38.05. See TEX. CODE CRIM. PROC. ANN.

art. 38.05; Proenza, 541 S.W.3d at 791. Accordingly, we overrule Banda’s sixth issue.

                                     V.     BAD ACTS

       Banda argues by his seventh issue that the trial court abused its discretion in

“allowing attacks against [him] outside of notice given in [Rule] 404” when a State’s

witness testified to whether Banda watched pornography. See TEX. R. EVID. 404.

A.     Standard of Review and Applicable Law

       We review a decision to admit or exclude evidence for an abuse of discretion.

Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010); Rodriguez v. State, 546

S.W.3d 843, 863 (Tex. App.—Houston [1st Dist.] 2018, no pet.).

       Rule 404 regulates admissibility of relevant evidence of other crimes, wrongs, or

acts provided it has relevance apart from the tendency to prove conduct in conformity

with character, such as proof of motive, opportunity, intent, preparation, plan, knowledge,

identity, or absence of mistake or accident. TEX. R. EVID. 404; see Gonzalez, 544 S.W.3d

at 370–71. The introduction of extraneous offense evidence in violation of Rule 404(b) is

“inherently prejudicial, tends to confuse the issues, and forces the accused to defend

himself against charges not part of the present case against him.” Sims v. State, 273

S.W.3d 291, 294–95 (Tex. Crim. App. 2008) (quoting Pollard v. State, 255 S.W.3d 184,

187–88 (Tex. App.—San Antonio 2008), aff’d, 277 S.W.3d 25 (Tex. Crim. App. 2009)).




                                            43
“By its very nature, an improperly admitted extraneous offense tends to be harmful. It

encourages a jury to base its decisions on character conformity, rather than evidence that

the defendant committed the offense with which he or she has been charged.” Graves v.

State, 452 S.W.3d 907, 915 (Tex. App.—Texarkana 2014, pet. ref’d).

      We review the erroneous admission of extraneous offense or extraneous bad act

evidence for non-constitutional error under Texas Rule of Appellate Procedure 44.2(b).

TEX. R. APP. P. 44.2(b); Rodriguez, 546 S.W.3d at 863; Lopez v. State, 288 S.W.3d 148,

173 (Tex. App.—Corpus Christi–Edinburg 2009, pet. ref’d).

B.    Discussion

      T.B. testified that Banda showed her pornography; Urzua testified that T.B. stated

that Banda showed her pornography. Banda did not object to either testimony. Banda

only objected to J.M.’s testimony regarding his pornography consumption:

      [STATE:]                    Do you know if the defendant ever watched
                                  pornography?

      [J.M.:]                     Yes.

      [STATE:]                    And how do you know that?

      [DEFENSE COUNSEL:]          This would be individual, non-pled wrongful
                                  acts, and we’d object to it as a 404 violation.

      [STATE:]                    Your Honor, watching pornography on its own is
                                  not a bad act.

      THE COURT:                  Overruled, [Defense Counsel].

      Assuming without deciding the trial court erred in admitting this testimony, we

conclude the error was harmless. See Crocker v. State, 573 S.W.2d 190, 201 (Tex. Crim.

App. 1978) (“It is well established that the improper admission of evidence does not

constitute reversible error if the same facts are shown by other evidence which is not



                                           44
challenged.”); Gutierrez v. State, 585 S.W.3d 599, 617–18 (Tex. App.—Houston [14th

Dist.] 2019, no pet.) (finding error was harmless where “the State did not emphasize the

bestiality pornography, the testimony about it was brief, it was not published to the jury,

the nature of the other evidence of guilt was significant, and the jury instructions limited

the jury’s consideration of the evidence to the permissible Rule 404(b)(2) uses”); Belt v.

State, 227 S.W.3d 339, 343 (Tex. App.—Texarkana 2007, no pet.) (holding no reversible

error where appellant made no objection to prior testimony regarding appellant’s

possession of pornographic materials and only objected during the State cross-

examination of appellant regarding his possession of pornography); see also Luke v.

State, No. 14-18-00737-CR, 2019 WL 6876247, at *3 (Tex. App.—Houston [14th Dist.]

Dec. 17, 2019, pet. ref’d) (mem. op., not designated for publication) (finding harmless

error where counsel did not object initially to testimony from complainant that the

appellant forced her to watch pornography but only objected under a separate witness);

Trigo v. State, No. 05-13-01668-CR, 2014 WL 7496595, at *2–3 (Tex. App.—Dallas Dec.

30, 2014, no pet.) (mem. op., not designated for publication) (finding harmless error where

witness testified appellant “watched pornography on the computer a lot,” concluding this

was “not of a kind [of bad act] that would make a jury likely to conclude that appellant had

a propensity to sexually abuse children”).

       By the time of J.M.’s testimony, which affirmed without elaboration that Banda

watched adult pornography, the jury had already heard T.B.’s testimony that appellant

forced her to watch adult pornography with him. This former testimony drew no objection,

rendering any error in admitting J.M.’s testimony that appellant watched adult




                                             45
pornography harmless. See Crocker, 573 S.W.2d at 201; see also Luke, 2019 WL

6876247, at *3. We overrule Banda’s seventh issue.

                                VI.     DENIAL OF MISTRIAL

       Banda moved for a mistrial several times throughout the proceedings. On appeal,

Banda does not explicitly argue that the trial court erred in denying his requests for

mistrial; instead, Banda argues that trial court nevertheless “committed reversible error”

where the court sustained his objection but denied his request for mistrial after the State’s

witness called him a “pervert.” We construe this as a challenge to the trial court’s denial

of his request for a mistrial. See TEX. R. APP. P. 38.9; see also Metoyer v. State, No. 13-

18-00573-CR, 2019 WL 3331634, at *3 (Tex. App.—Corpus Christi–Edinburg July 25,

2019, pet. ref’d) (mem. op., not designated for publication) (“Even though Metoyer only

devoted a single paragraph to the issue and provided no case citations, we will liberally

construe his brief and address the issue.”).

A.     Standard of Review and Applicable Law

       A trial court’s denial of a motion for mistrial is reviewed for an abuse of discretion,

and we uphold the trial court’s ruling if it is within the zone of reasonable disagreement.

Archie v. State, 340 S.W.3d 734, 738 (Tex. Crim. App. 2011); Stahmann v. State, 548

S.W.3d 46, 68 (Tex. App.—Corpus Christi–Edinburg 2018), aff’d, 602 S.W.3d 573 (Tex.

Crim. App. 2020). “‘[We] view[] the evidence in the light most favorable to the trial court’s

ruling, considering only those arguments before the court at the time of the ruling.’”

Gonzalez v. State, 608 S.W.3d 98, 107 (Tex. App.—San Antonio 2020, pet. ref’d) (quoting

Ocon v. State, 284 S.W.3d 880, 884 (Tex. Crim. App. 2009)).




                                               46
       A mistrial is appropriate in extreme cases of highly prejudicial error when spending

any further time or effort on trial “would be wasteful and futile.” Gonzalez, 608 S.W.3d at

108 (quoting Ocon, 284 S.W.3d at 884). When reviewing a trial court’s denial of a motion

for mistrial, the court of criminal appeals employs a three-factor approach, which balances

(1) the severity of the misconduct, (2) curative measures, and (3) the certainty of the

punishment (i.e., the likelihood of the conviction absent the misconduct). Gonzalez, 616

S.W.3d at 594 (citing Lee v. State, 549 S.W.3d 138, 145 n.8 (Tex. Crim. App. 2018)); see

also Cook v. State, No. 13-19-00610-CR, 2021 WL 317645, at *3 (Tex. App.—Corpus

Christi–Edinburg Jan. 28, 2021, no pet. h.) (mem. op., not designated for publication)

(applying the three-factor test). “If there is no indication of bad faith, and the objectionable

testimony does not appear calculated to incurably inflame the jury, then an instruction to

disregard will likely suffice.” Gonzalez, 608 S.W.3d at 107.

B.     Discussion

       The following colloquially transpired between the State and Marez, T.B.’s aunt:

       [STATE:]                     And when—once you found out, looking back on
                                    your interactions with [T.B.] and [Banda], or
                                    when he picked them up, is there anything that
                                    now, you’re like, “Okay. That makes sense now
                                    that I know this”?

       [MAREZ:]                     Yes.

       [STATE:]                     And what is that?

       [MAREZ:]                     That he’s a pervert.

       [STATE:]                     Well, in reference to [T.B.], did she ever—

       [DEFENSE COUNSEL]:           Judge, I’ll object to that. What she has elicited is
                                    a characterization and an insult, and there’s no
                                    basis for it in the law whatsoever.




                                              47
       THE COURT:                   You need to establish a—some grounds for—
                                    before you get there, [State]. So the jury will be
                                    instructed to disregard that comment.

       [DEFENSE COUNSEL]:           Then I move for mistrial.

       THE COURT:                   And that will be denied.

       We are not convinced that the State’s questioning or Marez’s fleeting testimony

was so inflammatory as to undermine the efficacy of an instruction to disregard. See

Ocon, 284 S.W.3d at 884. This is especially so without some proof from the record that

the jury did not or could not follow such an instruction given our presumption of instructed

compliance. See id.; Thift v. State, 176 S.W.3d 221, 224 (Tex. Crim. App. 2005); see also

Hardin v. State, No. 05-92-02470-CR, 1994 WL 109661, at *4 (Tex. App.—Dallas Mar.

30, 1994, no pet.) (mem. op., not designated for publication) (concluding the trial court’s

instruction to disregard the State’s reference to the appellant as a “pervert” sufficiently

cured any error and the trial court did not abuse its discretion in denying appellant’s

motion for mistrial). Once more, in light of T.B.’s testimony and the corroborating

testimony of Nurse Fugate, Urzua, and J.M., the certainty of conviction was high absent

Marez’s isolated and brief disparaging remark.

       Therefore, we cannot say that an application of the three factors to this case

establishes that the trial court abused its discretion in denying Banda’s motion for mistrial.

See Gonzalez, 608 S.W.3d at 107; see also Cook, 2021 WL 317645, at *3. We overrule

Banda’s eighth issue.

                                 VII.   CUMULATIVE ERROR

       By his ninth issue, Banda avers that the previous alleged errors cumulatively

caused him harm, requiring a reversal. Banda argues the trial court’s following errors




                                             48
should also be considered in our cumulative error analysis: (1) the admission of Nurse

Fugate’s testimony, which Banda objected was improper under Rule 402, 403, 602, 701,

and 702 at trial; and (2) the admission of Galvan-Castillo’s testimony, which Banda

argued was irrelevant at trial. See TEX. R. EVID. 402, 403, 602, 701, and 702. Banda,

however, does not engage in an independent analysis regarding either of the two

purported errors; we, therefore, do not consider them in our cumulative error analysis.

See TEX. R. APP. P. 38.1(i); Linney v. State, 413 S.W.3d 766, 768 (Tex. Crim. App. 2013)

(Cochran, J., concurring) (“Cumulative error is an independent legal claim that requires

the law of cumulative error to be separately applied to the specific facts.”); Fletcher v.

Edwards, 26 S.W.3d 66, 81 n. 1 (Tex. App.—Waco 2000, pet. denied) (“Each issue or

related group of issues presented in a brief should be separately briefed.”).

      The doctrine of cumulative error provides that the cumulative effect of multiple

errors can, in the aggregate, constitute reversible error, even though no single instance

of error would. Chamberlain v. State, 998 S.W.2d 230, 238 (Tex. Crim. App. 1999); see

Jenkins v. State, 493 S.W.3d 583, 613 (Tex. Crim. App. 2016). The mere existence of

multiple errors, however, does not warrant reversal unless they operated in concert to

undermine the fundamental fairness of the proceedings. Estrada v. Smith, 313 S.W.3d

274, 311 (Tex. Crim. App. 2010); Rodriguez v. State, 553 S.W.3d 733, 752 (Tex. App.—

Amarillo 2018, no pet.).

      Moreover, the Texas Court of Criminal Appeals has held that there is “no authority

holding that non-errors may in their cumulative effect cause error.” Gamboa v. State, 296

S.W.3d 574, 585 (Tex. Crim. App. 2009); see Jenkins, 493 S.W.3d at 613; Temple v.

State, 342 S.W.3d 572, 612 (Tex. App.—Houston [14th Dist.] 2010), aff’d, 390 S.W.3d




                                            49
341 (Tex. Crim. App. 2013) (providing that reviewing courts do not consider the effect of

waived errors under the cumulative error doctrine); see also Escobedo v. State, No. 13-

19-00205-CR, 2020 WL 6052549, at *6 (Tex. App.—Corpus Christi–Edinburg Oct. 8,

2020, no pet.) (mem. op., not designated for publication) (concluding non-errors may not

produce harm in their cumulative effect).

        Having considered the two errors we deemed harmless, 14 we nevertheless

conclude Banda has failed to show that such alleged cumulative error prejudiced his

defense to the point that there is a probability the result would have been different but for

the two errors or that the errors so “fatally infect[ed] the trial” that they violate[d] the trial’s

“fundamental fairness.” See Estrada, 313 S.W.3d at 311; see, e.g., Bleimeyer v. State,

616 S.W.3d 234 (Tex. App.—Houston [14th Dist.] 2021, no pet. h.) (concluding that where

the alleged errors were either unpreserved or harmless, appellant’s cumulative error claim

nonetheless failed); Lumsden v. State, 564 S.W.3d 858, 899 (Tex. App.—Fort Worth

2018, pet. ref’d) (“Even considering the evidentiary errors we deemed harmless—

admitting the video of the forensic interview, admitting the testimony about Lumsden’s

tampering with government records, and sustaining the State’s ‘nonresponsive’

objections to Lumsden’s testimony—we do not believe that the cumulative effect of the

admission of this evidence requires reversal.”); see also Seery v. State, No. 12-11-00095-

CR, 2013 WL 683327, at *16 (Tex. App.—Tyler Feb. 21, 2013, pet. ref’d) (mem. op., not

designated for publication) (finding no cumulative error where the court “identified two

instances of error—admission of Appellant’s military record and [the complainant’s]


         14 This Court concluded supra that assuming without deciding the trial court abused its discretion

(1) in permitting Detective Delgado to testify to his observation of T.B.’s demeanor during her recorded
forensic interview and (2) admitting J.M.’s testimony regarding Banda’s pornography consumption, the
errors were harmless.


                                                   50
hearsay statements to her mother”). Further, Banda has not shown that the evidentiary

errors “synergistically achieve the critical mass necessary to cast a shadow upon the

integrity of the verdict.” See Linney, 413 S.W.3d at 767 (explaining the doctrine of

cumulative error).

      We overrule Banda’s ninth issue.

                             VIII.   JUDGMENT MODIFICATION

      Although not raised by the parties, we observe a clerical error in the judgment,

which states Banda was found guilty and convicted in part under Texas Penal Code

§ 22.021(a)(2)(B). The record clearly establishes that Banda was convicted under

§ 22.021(a)(1)(B)(ii), (2)(B), namely by intentionally or knowingly “caus[ing] the

penetration of the mouth of a child [younger than fourteen years of age] by the sexual

organ of the actor.” See TEX. PENAL CODE § 22.021(a)(1)(B)(ii), (2)(B).

      We may modify incorrect judgments to make the record “speak the truth” when we

have the necessary data and information, and we may do so on our own motion. See

TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993);

Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d). We have

the power to modify whatever the trial court could have corrected by a judgment nunc pro

tunc when the information necessary to correct the judgment appears in the record. Ette

v. State, 551 S.W.3d 783, 792 (Tex. App.—Fort Worth 2017), aff’d, 559 S.W.3d 511 (Tex.

Crim. App. 2018). We conclude that the necessary information to correct the judgment

appears in the record. See id. Therefore, we modify the trial court’s judgment to reflect

that Banda was convicted in part under § 22.021(a)(1)(B)(ii), (2)(B).




                                           51
                                   IX.    CONCLUSION

       We affirm the trial court’s judgment as modified.



                                                           CLARISSA SILVA
                                                           Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
20th day of May, 2021.




                                           52